Per Curiam:
This is a proceeding brought by the Erie County Bar Association to discipline an attorney for unprofessional practice. The allegations in the petition.have been found to be true by the official referee upon abundant evidence. In fact, they are not disputed by the respondent. The Bar Association was justified in bringing the proceeding. It is conceded by the Bar Association and reported by the referee that, under the circumstances of this case, the conduct of the respondent does not justify a disbarment. However, it cannot be passed over by the court without a serious reprimand and, if it were not for the fact that the acts complained of were done by the respondent without intent to injure any one, but with an honest purpose, this court would feel that they called for severe punishment. The respondent, upon the hearing in this proceeding, took the stand and admitted aE of the facts charged by the petition and disclosed by his own evidence aE of the facts and circumstances surrounding the transaction in question. He does not attempt to defend his acts other than by the evidence which shows that he had no intent to injure any one financiaEy or otherwise. This court commends the Bar Association for the manner in which it brought and conducted this proceeding and it reprimands the respondent for his conduct upon which the proceeding is based. It feels, however, that under the circumstances of this case, no useful purpose would be served by suspending the respondent from practice. A11 concur. Findings of referee approved, and defendant reprimanded for his conduct.